DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed January 13, 2022.  Claims 1-5 and 7-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-20 have been considered but are moot in view of new grounds of rejection in view of Kim et al. (US 20190157329).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 7-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajiki et al. (US 20190206917) in view of Kim et al. (US 20190157329).

Re claim 2: Nakajiki as modified by Kim teaches the image sensor structure, wherein the main filter layer (Nakajiki, 66) comprises a color filter layer (Nakajiki, paragraph 244).
Re claim 5: Nakajiki  as modified by Kim teaches the image sensor structure, wherein a material of the separation wall (Nakajiki, 95/65) comprises silicon oxide, silicon nitride, silicon oxynitride, a low-dielectric constant material, or a combination thereof (Nakajiki, see fig. 4 and 44, 95/65/65b, 65b silicon oxide, paragraph 115, Kim, 140/180, 140 is silicon oxide, paragraph 65).

Re claim 8: Nakajiki as modified by Kim teaches the image sensor structure, wherein the separation wall (Nakajiki, 95/97/65) is connected to the separation structure (Nakajiki, 97) (Nakajiki, see fig. 46 and 44). 
Re claim 9: Nakajiki as modified by Kim teaches the image sensor structure, wherein a refractive index of the substrate (Nakajiki, 61, semiconductor substrate, paragraph 134 and 101, silicon substrate, win index of refraction 3.9766) is greater than a refractive index of the separation structure (Nakajiki, separation structure, 97/95, SiO2, index of refraction 1.4585, paragraph 246).
Re claim 10: Nakajiki as modified by Kim teaches the image sensor structure, wherein the separation structure (Nakajiki, 95/97) passes through the substrate (Nakajiki, 61) (Nakajiki, see fig. 44 and 46).
Re claim 11: Nakajiki teaches a filter structure (63/66) located above the light sensing device (62) and comprising a main filter layer (66) and a first subordinate filter layer (63) (see fig. 44) on the substrate (61) (see fig. 44), but does not specifically teach further comprising: an interface layer located between the filter structure and the substrate. Kim teaches an interface layer (120) located between a filter structure (130/230) and a substrate (10) (see fig. 6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an interface layer similar to Kim with the structure of Nakajiki in order to have a buffer film to reduce 
Re claim 12: Nakajiki as modified by Kim teaches the image sensor structure, further comprising: a microlens layer (Nakajiki, 67) located on the filter structure (Nakajiki, 66/63) (Nakajiki, see fig. 44 and 46).
Re claim 13: Nakajiki as modified by Kim teaches the image sensor structure, wherein the image sensor structure comprises a backside illuminated image sensor structure or a frontside illuminated image sensor structure (Nakajiki, see fig. 3, 44 and 46, the light enters through the microlens 67 to the image sensor structure which is either the frontside or the backside).
Re claim 14: Nakajiki teaches a manufacturing method of an image sensor structure, comprising: forming a light sensing device (62) in a substrate (61) (see fig. 44 and 46, the light sensors 62 are in the substrate 61); forming a filter structure (63/66) above the light sensing device (62) (see fig. 44 and 46), wherein the filter structure (63/66) comprises a main filter layer (66) and a first subordinate filter layer (63); and forming a separation wall (65/95/97/93) surrounding a sidewall of the filter structure (63/66) (see fig. 44, paragraph 135, 143, 217 and 224, separation wall 95/65/93 surround filter structure 63/66), wherein a refractive index of the filter structure (63/66) is greater than a refractive index of the separation wall (95/97/65/93) (see fig. 4, 44, 46, claim 7, paragraph 241), but does not specifically teach there is a hole filled with air in the separation wall. Kim teaches a hole (air gap) filled with air in a separation wall (180/140), wherein the separation wall (180/140) surrounds a sidewall of a filter (130/230) (see fig. 6 and 7). It would have been obvious to one of ordinary skill in the art 
Re claim 15: Nakajiki teaches the manufacturing method of the image sensor structure, wherein a forming method of the filter structure comprises: forming a filter structure layer (63/66) on the substrate (61), wherein the filter structure layer (66/63) comprises a main filter material layer (66) and a first subordinate filter material layer (63) (see fig. 44 and 46), but does not specifically teach forming a patterned mask layer on the filter structure layer; and removing a portion of the filter structure layer using the patterned mask layer as a mask to form the filter structure and an opening surrounding the filter structure. Kim teaches forming a patterned mask layer (190) (fig. 16) on a filter structure layer (130/230); and removing a portion of the filter structure layer (130/230) using the patterned mask layer (190) as a mask to form the filter structure (130/230) and an opening (TR) surrounding the filter structure (130/230) (see fig. 16 and 17, paragraphs 147-150). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the patterned mask layer similar to Kim to form the filter structure surrounded by the opening surrounding the filter structure in Nakajiki in order to more efficiently form the filter structure reducing costs providing for more efficient and cost effective manufacturing process.
Re claim 17: Nakajiki as modified by Kim teaches the manufacturing method of the image sensor structure, wherein the separation wall (Nakajiki, 65/95/97/93, Kim, 140/180) seals the opening (Nakajiki, see fig. 44, 46, Kim, see fig. 6 and 18).

Re claim 20: Nakajiki as modified by Komatsu teaches the manufacturing method of the image sensor structure, wherein the opening exposes the separation structure (Nakajiki, 65/95/97/93), and the separation wall (Nakajiki, 65/95/97/93) is connected to the separation structure (Nakajiki, 65/95/97/93, see fig. 44 and 46).

Claims 3, 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajiki et al. (US 20190206917) as modified by Kim et al. (US 20190157329) as applied to claims 1 and 15 above, and further in view of Ono et al. (US 20190165021).
Re claim 3: Nakajiki as modified by Kim teaches a filter structure (Nakajiki, 63/66) located above the light sensing device (Nakajiki, 62) and comprising a main filter layer (Nakajiki, 66) and a first subordinate filter layer (Nakajiki, 63) (Nakajiki, see fig. 44), wherein the main filter layer (Nakajiki, 66) and the first subordinate filter layer (Nakajiki, 63) are stacked (Nakajiki, see fig. 44), but does not specifically teach a second subordinate filter stacked with the first subordinate filter and the main filter. Ono teaches wherein the filter structure further comprises: a second subordinate filter layer, wherein a main filter layer (blue, green, red filter), a first subordinate filter layer (infrared blocking filter), and a second subordinate filter layer (ultraviolet blocking filter) are stacked on a substrate (100) (see fig. 12). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a second subordinate filter similar to Ono with the filter structure in Nakajiki as modified by Kim in order to ensure 
Re claim 4: Nakajiki as modified by Kim and Ono teaches the image sensor structure, wherein the first subordinate filter layer (Nakajiki, 63, Ono, infrared blocking) is one of an infrared cut filter and a UV cut filter (Nakajiki, paragraph 113, infrared cut, Ono, infrared blocking), and the second subordinate filter layer (Ono, ultraviolet blocking) is the other of the infrared cut filter and the UV cut filter (Ono, ultraviolet blocking, fig. 12).
Re claim 16: Nakajiki as modified by Kim teaches a filter structure (Nakajiki, 63/66) located above the light sensing device (Nakajiki, 62) and comprising a main filter layer (Nakajiki, 66) and a first subordinate filter layer (Nakajiki, 63) (Nakajiki, see fig. 44), wherein the main filter layer (Nakajiki, 66) and the first subordinate filter layer (Nakajiki, 63) are stacked (Nakajiki, see fig. 44), but does not specifically teach a second subordinate filter stacked with the first subordinate filter and the main filter. Ono teaches wherein the filter structure further comprises: a second subordinate filter layer, wherein a main filter layer (blue, green, red filter), a first subordinate filter layer (infrared blocking filter), and a second subordinate filter layer (ultraviolet blocking filter) are stacked on a substrate (100) (see fig. 12). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a second subordinate filter similar to Ono with the filter structure in Nakajiki as modified by Kim in order to ensure ultraviolet light is blocked from entering the light sensing device reducing undesired capture of light not within a desired wavelength band.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajiki et al. (US 20190206917) as modified by Kim et al. (US 20190157329) as applied to claim 15 above, and further in view of Kwon et al. (US 20100176474).
Re claim 18: Nakajiki as modified by Kim teaches forming a separation material layer (Nakajiki, 65/95/97/93, Kim, 140/180) filled in the opening (Nakajiki, see fig. 44, 46, Kim, see fig. 6 and 18), but does not specifically teach removing the separation material layer located outside the opening. Kwon teaches removing a separation material layer (29) located outside of an opening (paragraph 28 and 29, fig. 7 and 8). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to remove the separation material layer located outside of the opening in Nakajiki as modified by Kim similar to Kwon in order to ensure a smooth planarized surface allowing for more accurate placement of other elements, such as microlenses, on the surface for improved image sensor structure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER D BENNETT/Examiner, Art Unit 2878